          Case 2:20-cv-01480-WBS-DMC Document 8 Filed 10/30/20 Page 1 of 2



1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF CALIFORNIA
9

10
     SIDNEY NAIMAN and LOUIS               ) Case No. 2:20-cv-01480-WBS-DMC
11
     NAIMAN, individually and on behalf of )
12   all others similarly situated,        )
13                                         ) ORDER
     Plaintiffs,                           )
14
                                           )
15          vs.                            )
                                           )
16
                                           )
17   SUNSOLAR SOLUTIONS INC.,              )
18
     SUNSOLAR SOLUTIONS NEVADA, )
     LLC and DOES 1 through 10, inclusive, )
19                                         )
20   Defendants.                           )
     ________________________________ )
21

22

23
           IT IS HEREBY ORDERED that the Ex-Parte Application to Continue the

24   Status (Pretrial Scheduling) from November 23, 2020 to February 16, 2021, is
25
     hereby granted. The Status (Pretrial Scheduling) Conference will now be held on
26

27   February 16, 2021, at 1:30 p.m. At least twenty-one (21) calendar days before the
28
     scheduling conference is held, the parties shall confer and attempt to agree upon a


                                           Order - 1
          Case 2:20-cv-01480-WBS-DMC Document 8 Filed 10/30/20 Page 2 of 2



1
     discovery plan, as required by Federal Rule of Civil Procedure 26(f). Pursuant to
2    Local Rule 240, the parties shall submit to the court a JOINT Status Report
3
     fourteen (14) calendar days prior to the hearing date, which shall contain the
4

5    information set forth in this Court’s prior order (Document #3).
6

7

8    Dated: October 30, 2020
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           Order - 2
